Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 20, 2014

                                     No. 04-14-00197-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                        Robert ROMO,
                                          Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 414481
                      The Honorable Michael La Hood, Judge Presiding

                                        ORDER
        The State’s second motion for an extension of time to file its brief is GRANTED. The
State’s brief is due on July 16, 2014. No further extensions will be granted.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court